Case 2:21-cv-00381-SPC-MRM Document 37 Filed 08/05/21 Page 1 of 6 PageID 131




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

JEREMY MCCLURG,

             Plaintiff,

v.                                                   Case No: 2:21-cv-381-SPC-MRM

TONYA OLIVER; OLIVER &
FOX, P.A.; BICHLER, OLIVER,
LONGO & FOX, PLLC;
JEFFREY E. APPEL; APPEL
LAW GROUP, P.A.; JOHN
DOES 1-5; JANE DOES 1-5;
ABC, P.A.; DEF, INC.; and XYZ,
LLC,

              Defendants.
                                          /

                              OPINION AND ORDER1

       Before the Court is a sua sponte review of the file. Jeremy McClurg

brings this diversity action against several Defendants for legal malpractice

arising from their representation of him in an underlying proceeding for

workers’ compensation benefits. There are several issues the Court must

address.




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:21-cv-00381-SPC-MRM Document 37 Filed 08/05/21 Page 2 of 6 PageID 132




      To start, the Complaint (Doc. 1) does not allege subject-matter

jurisdiction. Since McClurg is proceeding in federal court, he must show the

parties are completely diverse with an amount in controversy exceeding

$75,000. 28 U.S.C. § 1332(a); Exxon Mobil Corp. v. Allapattah Servs., Inc., 545

U.S. 546, 552 (2005). And district courts are “obligated to inquire into subject

matter jurisdiction sua sponte whenever it may be lacking.” Univ. of S. Ala. v.

Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999).

      Here, McClurg has not satisfied the requirements for diversity

jurisdiction under 28 U.S.C. § 1332. Specifically, he failed to properly plead

the citizenship of Bichler, Oliver, Longo & Fox, PLLC. An LLC (like Bichler,

Oliver, Longo & Fox) is a citizen of every state in which one of its members is

a citizen. Rolling Greens MHP, L.P. v. Comcast SCH Holdings L.L.C., 374 F.3d

1020, 1022 (11th Cir. 2004). Accordingly, each member of the LLC must be

diverse from the plaintiff. See Americold Realty Tr. v. Conagra Foods, Inc., 577

U.S. 378, 380 (2016).

      Since an LLC is a citizen of every member’s state, the Complaint must

identify each of the members and their citizenship. See Rolling Greens, 374

F.3d at 1022 (A “party must list the citizenships of all the members of the”

LLC). McClurg states that the parties are diverse, yet he identifies neither the

members of Bichler, Oliver, Longo & Fox, nor their domiciles. (Doc. 1 at 2).

Instead, he merely states, “Said Defendant maintains its principal office and




                                       2
Case 2:21-cv-00381-SPC-MRM Document 37 Filed 08/05/21 Page 3 of 6 PageID 133




registered corporate office at 541 South Orlando Avenue, Suite 310, Maitland,

Florida 32751.” (Doc. 1 at 2). Without identifying each of the law firm’s

members and every state where they are domiciled, the Court cannot conclude

the parties are completely diverse.

        McClurg also fails to allege the citizenship of the individual defendants—

attorneys Tonya A. Oliver and Jeffrey E. Appel—and merely alleging that they

practice law in Florida is not enough. (Doc. 1 at 3). “For purposes of diversity,

citizenship means domicile; mere residence in the State is not sufficient.”

Travaglio v. Am. Exp. Co., 735 F.3d 1266, 1268 (11th Cir. 2013) (citation

omitted). “And domicile requires both residence in a state and an intention to

remain there indefinitely.” Id. at 1269 (cleaned up). The Complaint, therefore,

fails to correctly define Oliver’s and Appel’s citizenship. Without identifying

their domiciles, the Court cannot conclude the parties are completely diverse.

        Because the Court cannot conclude it has jurisdiction, the Court

dismisses the Complaint without prejudice. McClurg may file an amended

complaint that adequately pleads subject-matter jurisdiction. See 28 U.S.C §

1653.

        Second, the Complaint is a shotgun pleading. Together, Rules 8 and 10

lay out the minimum pleading requirements. A complaint must contain “a

short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). And each “party must state its claims or




                                         3
Case 2:21-cv-00381-SPC-MRM Document 37 Filed 08/05/21 Page 4 of 6 PageID 134




defenses in numbered paragraphs, each limited as far as practicable to a single

set of circumstances.” Fed. R. Civ. P. 10(b). Violations of these rules sometimes

create shotgun pleading problems for everyone. Weiland v. Palm Beach Cnty.

Sheriff’s Office, 792 F.3d 1313, 1322-23 (11th Cir. 2015). At bottom, shotgun

complaints don’t “give the defendants adequate notice of the claims against

them and the grounds upon which each claim rests.” Id. at 1323.

      To put it mildly, “Courts in the Eleventh Circuit have little tolerance for

shotgun pleadings.” Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1295 (11th

Cir. 2018). They waste resources, broaden discovery, and ravage dockets. Id.

So when staring down the barrel of a shotgun complaint, courts should order

repleading. Paylor v. Hartford Fire Ins., 748 F.3d 1117, 1127-28 (11th Cir.

2014) (criticizing district court for not policing shotgun pleadings).

      The Complaint commits “the relatively rare sin of asserting multiple

claims against multiple defendants without specifying” the claims against each

defendant. See Weiland, 792 F.3d at 1323, 1324 n.17. This is particularly

problematic here because McClurg brings claims against two separate law

firms individually, jointly, and severally. (Doc. 1 at 14). McClurg also alleges

“on information and belief” that Bichler, Oliver Longo & Fox, PLLC, has been

divided into separate business entities: Oliver & Fox, P.A., and Bichler &

Longo, PLLC, and states that “both entities are named” as parties. (Doc. 1 at

2). However, the Complaint names only Oliver & Fox, P.A., as a party, not




                                        4
Case 2:21-cv-00381-SPC-MRM Document 37 Filed 08/05/21 Page 5 of 6 PageID 135




Bichler & Longo, PLLC. (Doc. 1 at 1, 4). The amended complaint should not

run afoul of the prohibition against shotgun pleadings.

      Finally, McClurg fails to allege the citizenship of thirteen fictitious

defendants: John Does 1 through 5; Jane Does 1 through 5; ABC, P.A.; DEF,

Inc.; and XYC, LLC. (Doc. 1 at 4). Regarding the fictitious defendants, the

Complaint states,

      Plaintiff is unable to presently identify these additional parties
      who may represent additional attorneys or law firm staff or law
      firm entitles and therefore reserves the right to amend the
      complaint by substituting the actual identified of these parties
      upon discovery thereof, with all such amendments relating back to
      the original date of filing.

Doc. 1 at 4. “As a general matter, fictitious-party pleading is not permitted in

federal court.” Richardson v. Johnson, 598 F.3d 734, 738 (11th Cir. 2010)

(citation omitted). There is “a limited exception to this rule when the plaintiff's

description of the defendant is so specific as to be ‘at the very worst,

surplusage.’” Id. (citation omitted). Here, the Complaint appears to describe

the fictitious defendants with such specificity, but McClurg is cautioned that

he must seek leave to amend the complaint to name the fictitious defendants

by the deadline to add or join parties or amend pleadings, which is October 5,

2021. (Doc. 36).     After this date, the Court will dismiss the fictitious

defendants. The Court takes no position on whether any amendment would

relate back to the original date of filing.




                                         5
Case 2:21-cv-00381-SPC-MRM Document 37 Filed 08/05/21 Page 6 of 6 PageID 136




      Anticipating an amended complaint, the Court denies the motions to

dismiss (Docs. 30, 31, 32) without prejudice, and notes that future motions

must comply with the new Local Rules, effective February 1, 2021, including

Local Rule 1.08(b), stating that if the parties use Times New Roman, the

typeface must increase to at least 14-point for the main text, and Local Rule

3.01(g), which now requires conferrals on motions to dismiss. The Court cannot

overstate the importance of Local Rule 3.01(g) in helping avoid needless

litigation, fostering communication between the parties, and helping to resolve

disputes without court intervention.

      Accordingly, it is now ORDERED:

      1. Plaintiff’s Complaint (Doc. 1) is DISMISSED without prejudice.

      2. Plaintiff may file an amended complaint consistent with this Order on

      or before August 19, 2021.       Failure to file a timely amended

      complaint will result in the case being closed without further

      notice.

      3.   The motions to dismiss (Docs. 30, 31, 32) are denied without

      prejudice.

      DONE and ORDERED in Fort Myers, Florida on August 5, 2021.




      Copies: All Parties of Record




                                       6
